IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0758-08



RANDY DESHAWN COLLIER, Appellant

v.

THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE ELEVENTH COURT OF APPEALS
TAYLOR COUNTY


 Per Curiam. Hervey, and Cochran, J.J., dissent.

O P I N I O N

	The appellant was prosecuted for the offense of tampering with physical evidence,
under Section 37.09(a)(1) of the Penal Code. (1)  The indictment alleged that the appellant
altered, destroyed, or concealed cocaine with intent to impair its availability as evidence, by
chewing it.  In a published opinion, the Eastland Court of Appeals held that the evidence was
sufficient to show that the appellant concealed the cocaine in his mouth and that he chewed
it. (2)   Although we granted the appellant's petition for discretionary review to examine this
holding, on closer inspection we have determined that our decision to grant was improvident. 
We therefore dismiss the appellant's petition.


Delivered:	May 6, 2009
Publish
1. 	 See Tex. Penal Code § 37.09(a)(1) ("A person commits an offense if, knowing that an
investigation or official proceeding is pending or in progress, he . . . alters, destroys, or conceals any
record, document, or thing with intent to impair its verity, legibility, or availability as evidence in the
investigation or official proceeding[.]").
2. 	 Collier v. State, 254 S.W.3d 576 (Tex.App.--Eastland 2008).